Judgment unanimously affirmed. Memorandum: *1002The trial court properly denied defendant’s motion to dismiss the special information charging defendant with a prior conviction of driving while intoxicated. Defendant contended that the special information should have been dismissed because the certificate of conviction admitted into evidence before the Grand Jury was insufficient to prove that the offense to which defendant pleaded was the offense of driving while intoxicated. We reject this contention (see, People v Wenstley, 152 AD2d 1000). Moreover, the denial of defendant’s motion for dismissal based on the insufficiency of the evidence before the Grand Jury is not reviewable on this appeal from the judgment of conviction based on legally sufficient trial evidence (see, CPL 210.30 [6]).
The other issues raised by defendant have been discussed in the memorandum in the case of People v Wenstley (152 AD2d 1000, supra). (Appeal from judgment of Cayuga County Court, Contiguglia, J. — felony driving while intoxicated.) Present— Denman, J. P., Boomer, Green, Lawton and Davis, JJ.